Case 0:20-cr-60137-WPD Document 1 Entered on FLSD Docket 09/09/2020 Page 1 of 4



AO 9l(R.
       ev ll/1l) CriminalComplalnt

                                 U NITED STATES D ISTRICT C OURT
                                                         forthe
                                            Southern DistrictofFlorida

               United StatesofA merica
                            V.
                                                                  caseNo. J o-e-,a - 49p6 / pzw//e.
                ParkerJames Frederick




                                          CR IM INAL CO M PLA INT
        1,the complainantin thiscase,statethatthcfbllowing istruetothebestofmy knowledgcandY lief
On oraix)utthcdatets)of               September8,xx         inthccounty of                    Broward               inthe
   Southem       Districtof            Florida      ,thedcfbndantls)violaîed:
           C()deSection                                            Offen<dDescri
                                                                               plion
Title 18,Unite States Code,              Attempted BankRobbery
Sectl
    on2113(a)




        Thiscril'
                ni:v.
                    11com plaintisbasedon these facîs:
                    ,
See atta& ed Affidavit.




        O Continuedontheattached sheet.

                                                                             C.
                                                                               ('()î'til/tzï?l(?z?J'?siRztaltll'e

                                                                              Boeman W ong.SA FBI
                                                                                  PrintedY l)?eand title

Swol-flin my presenct bytelephone.
                                 '
                                 l7ace-
                                      llm c

Date;          Sept.9,2020                                                                                   +AA
                                                                                    Jttdge%'siglvttme
city and state;               FortLauderdale.Florida                 Alicia 0 .Val
                                                                                 le,U.S.MAG ISTRATE JUDGE
                                                                                  Prinled rolreand title
Case 0:20-cr-60137-WPD Document 1 Entered on FLSD Docket 09/09/2020 Page 2 of 4




                                          AFFIDAW T

         1,Boem an W ong,being duly sworn,do depose and say:

                      INTRO DUCTIO N AN D A GENT BACK GRO UN D

                1 am a Ctfederallaw enforcem entofficer''within the m eaning of FederalRule of

  CriminalProcedure 41(a)(2)(C),thatis,agovernmentagentengaged inenforcingthecriminal
  lawsand duly authorized by the Attolmey General.1am a SpecialAgentw ith the FederalBureau

  ofInvestigation (t(FBl'')and have been so employed since2008. lam currently assigned to the
  M iam iField Office South Florida ViolentCrim esTask Force,which targetsindividuals involved

  in violentcrim e. As partofmy duties,Iinvestigate violentcrim esincluding bank robberies and

  HobbsActrobberies.

                ThisA ffidavitis subm itted in suppol'
                                                     tofa crim inalcom plaintcharging defendant

  PARKER JAM ES FREDEIN CK CiFREDERICK''), with Attempted Bank Robbery, in
  violationofTitle l8,United StatesCode,Section 2113(a).
                'l-hestatem entscontained in thisAffidavitare based on m y personalknow ledge,as

  wellas inform ation rclayed to m e by other1aw enforcem entofticials,and inform ation obtained

  from bank personneland otherw itnesses.Ihavenotincluded in thisAffidaviteach and every fact

  known to m e aboutthis investigation. Rather,l have included only the facts thatl believe are

  necessary to establish probable cause for the issuance of a crim inal com plaint against

  FREDERICK fortheabovedescribedcriminalvielation.

                                     PR OBA BLE CAU SE

                0n o1'abotltSeptem ber 8,2020,at approxim ately 2:18 p.m .,a white m ale,later

  identified asFRED ERICK ,entered the Bal'
                                          l.
                                           k ofAm erica,located at1745 EastSum'ise Boulevard,
Case 0:20-cr-60137-WPD Document 1 Entered on FLSD Docket 09/09/2020 Page 3 of 4




  Fo14 Lauderdale, Flolida. Bank of A merica is insured by the Federal D eposit lnsurance

  Corporation(1tFD1C'').
                   FREDERICK enteredthebank,approachedvictim teller(Victim 1)andpresented
  anote(ktthenote'').Thenotestated,i1lhaveagunandIwant$5000orIwillshoot. Staycalm
  and cooperate and no one getshul'
                                  t. Ifyou try to sound any alarm sortry to signalforhelp Iwill

  shootyou. 1have nothing to lose and Iwilldieforthismoney ifyou try to crossm e in any w ay I

  willshootthiswholeplaceup. Do notfuck with me 1am willing to die forthism oney ifyou give

  mewhatlwantlwillnothalm youbutifyoudonotcooperateortl'
                                                       ytocrossmeortightgillegible
  wordsjanytypeofwaylwillkilleveryoneinhereIam willingtodieforthissolhavenothingto
  lose if1don'tgetwhatIwantso you bettercooperate.''l

                   After Victim 1 read (istay calm ,''Victim 1 feared forthe lives of her co-workers,

  andsheimmediatelyhandedthenotetohermanager(ssvictim 2'')whoworkednearby.z
                   Victim 2 read the note and he feared for her life if he did not comply with

  FREDERICK 'Sdem ands.

                   Victim 1 claim ed thatshe could notread the note,and in an effol-tto a1e14 other

  bank em ployees,she handed the note to Victim 2. V ictim lrepeatedly m uttered to V ictim 2 to

  ç$Push thealalnn.''

          9.      AfterhandingthenotctoVictim 2,Victim 1turnedtoanothernearbyteller(Victim
  3),andofferedVictim 3asetofkeysownedbythebank.Victim 1repeatedlymutteredtoVictim
  3 to (kPush the alal'l%.''




          lFREDERICK wrote hisdem andson the frontand the back ofthe note.
          2Victim 1w asnotin fearforherown life.
Case 0:20-cr-60137-WPD Document 1 Entered on FLSD Docket 09/09/2020 Page 4 of 4




                     iJallk' ell'
                                kJ7loyet.s lritpà!trretl tllt'
                                                             t sectlrity alarnl. ant'
                                                                                    l shollly thereaher, lavv

  enforcenlental-rived atthe baltk. '
                                    W?'l)el)laN5.
                                                'entknrcel-
                                                          nelltentered the bank,the victilnsidentitied

  FREI)Ii
        -RI(-
        :   'K.as the I-
                       xtrsflllw'
                                ho attclupted to l'
                                                  ob the bank.and lavv enlbrcenlentinlmediately

  detained 17R h-1.)1-'1.
                        1.1(.
                            -.K inside tlle tèank.

                     l.itN$'c1'
                              1l'
                                t'
                                 pl
                                  'cta
                                     -lllell:l'
                                              ectlvt-l'
                                                      etllhe t'
                                                              lote that171.
                                                                          t1.
                                                                            :
                                                                            )l)1:
                                                                                -111(.
                                                                                     -IQ prcsellted to N.
                                                                                     3                  'ictin'
                                                                                                              ll.

                     '1'l'
                         lisftttenllltetll'tltlt'
                                                )t?l.y'uus I
                                                           'ttctlrded t)I)thktballk's survei1lance security canleras.

  Sti11photographs of the vidtx)stll'
                                    veillallct-
                                              .t:Iearly shtlvvs FR 1'
                                                                    :
                                                                    7D 1:
                                                                        7
                                                                        )Il1(7
                                                                             -K standing in frontofthe

  '
  $.
   'i
    ctin1tellers'ctlulltel
                         '.3

                     lpased o11l'
                                tly tl
                                     'a11'
                                         1illg alltlexperiellce,as ftll-
                                                                       thersupported b)'the ft
                                                                                             jregoillg facts,I



  I.A.
  .  NIL'
        .
        S 17111:
               '1)l:
                   'ItI()-K ditlknoys'illgly.bj'Illktallsklt-intin'
                                                                  lidatiklIl,attenlptto take fron'
                                                                                                 1the persons

  alltlpl'esellce t)1-eI'lplkll'
                               ecs t)1'isallk'ofc'
                                                 tlllerica,a l'
                                                              ederally illstlred bank,property antlnloney,

  belollgiI1g tt)ttnd 11)tl'
                           le t2.
                                al'
                                  e-ctlsttldy.tztllltrol,nlallagenlellt,alltlpossession ofIsank ofyknacrica.

  lkluatcd at10.
               1
               .5 1-.:1stStlnrise i4oule'
                                        k'tt1-(1.f7t3l-tI-
                                                         kttlderdale.l'
                                                                      7lt)rl
                                                                           'da,i11violation t)f'I-itle 18,t..
                                                                                                            lnited

  Statttsk.
          -
          k)t'
             ltt.Setrt1t,l'
                          t2l13(a'
                                 ).

           F U,R-rlIl(R Y(IIJR A FFIA N-r '
                                          SA Y ETlINA t,
                                                       'G II'r.
                                                                 Z =.X
                                                                    A'z=-
                                                                     ...
                                                                           '

                                                                                 -                   -    .

                                                           SPECIALAGENT BOE                Woé/
                                                           FEDERAL BUREAU OF INVESTIGATION

  Sut)scribed alld sïs' o1-
                          11b)'Izatre'
                                     l'ilue/''l'eleg)l'
                                                      ltlllt-
  thisi?t11 tki3l't)1'Septenlbe1.2()2().


              :                             -'' '
  NI-IC!1>ï.(-).%'z
  -                  -:I-I-1*
                            :
                            '
  l,
   ''
    lN:
      'I-1-1-'I)S'l'
                   z
                   k:'l'lLS s,
                             '
                             lzN(1IS-1'I'
                                        t.
                                         -t.'l'l:
                                                -.1t1I)('1.
                                                          l'
                                                           i
                                                           )
